PER CURIAM.
To the extent it seeks a belated appeal of the May 2014 order denying petitioner’s motion for postconviction relief, the amended petition for belated appeal fails to articulate any specific facts demonstrating an entitlement to a belated appeal of that order, and is therefore legally insufficient. To the extent the amended petition seeks a belated appeal of petitioner’s September 2010 judgment and sentence, it is untimely pursuant to Florida Rule of Appellate Procedure 9.141(c)(5)(A), and petitioner has failed to allege sufficient facts to avoid that procedural bar. Accordingly, the petition seeking belated appeal is DENIED.
ROBERTS, RAY, and MAKAR, JJ., concur.